UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2016 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Summary Independent Auditors’ Report 3 Audit Committee’s Report 4 Consolidated Statements of Income 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Financial Position 7 Consolidated Statements of Changes in Equity 8-9 Consolidated Statements of Cash Flows 10-11 Notes to the Consolidated Financial Statements 1) General information 12 20) Financial assets and liabilities held for trading 104 2) Significant accounting practices 12 21) Financial assets available for sale 108 3) Risk Management 39 22) Investments held to maturity 109 3.1. Credit risk 39 23) Assets pledged as collateral 109 3.2. Market risk 51 24) Loans and advances to banks 110 3.3. Liquidity risk 62 25) Loans and advances to customers 110 3.4. Fair value of financial assets and liabilities 68 26) Non-current assets held for sale 111 3.5. Capital management 75 27) Investments in associates and joint ventures 112 3.6. Insurance risk/subscription risk 81 28) Property and equipment 115 4) Estimates and judgments 87 29) Intangible assets and goodwill 117 5) Operating segments 90 30) Other assets 118 6) Net interest income 94 31) Deposits from banks 119 7) Net fee and commission income 95 32) Deposits from customers 119 8) Net gains/(losses) on financial instruments classified as held for trading 95 33) Funds from securities issued 119 9) Net gains/(losses) on financial instruments classified as available for sale 95 34) Subordinated debt 121 10) Net gains/(losses) on foreign currency transactions 95 35) Insurance technical provisions and pension plans 122 11) Net income from insurance and pension plans 96 36) Supplemental pension plans 131 12) Impairment of loans and advances 96 37) Other provisions 134 13) Personnel expenses 97 38) Other liabilities 137 14) Other administrative expenses 97 39) Equity 138 15) Depreciation and amortization 97 40) Transactions with related parties 139 16) Other operating income/(expenses) 98 41) Off-balance sheet commitments 142 17) Income tax and social contribution 98 42) New standards and amendments and interpretations of existing standards 143 18) Earnings per share 103 43) Other information 143 19) Cash and balances with banks 103 44) Subsequent events 144 2 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Independent Auditors’ Report INDEPENDENT AUDITORS` REPORT ON THE CONSOLIDATED FINANCIAL STATEMENTS To the Board of Directors and Shareholders Banco Bradesco S.A. Osasco – SP We have audited the accompanying consolidated financial statements of Banco Bradesco S.A. (“Bradesco”), which comprise the consolidated statement of financial position as at December the consolidated statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with the International Financial Reporting Standards as issued by the International Accounting Standards Board (IASB), and for such internal control as management determines is necessary to enable the preparation of the consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures presented in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal controls relevant to the entity’s preparation and fair presentation of the consolidated financial statements of Bradesco in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Banco Bradesco S.A., as at December and of its consolidated financial performance and its consolidated cash flows for the year then ended, in accordance with the International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). Osasco, March 7, Original report in Portuguese signed by KPMG Auditores Independentes CRC 2SP014428/O-6 Cláudio Rogélio Sertório Accountant CRC 1SP212059/O-0 Bradesco 3 Consolidated Financial Statements prepared in accordance with International Financial ReportingStandards (IFRS) Audit Comittee’s Report Bradesco Financial Conglomerate Audit Committee´s Report on the consolidated financial statements prepared in accordance with International Financial Reporting Standards (IFRS) In addition to the Audit Committee's Report related to the consolidated financial statements of Banco Bradesco S.A. for the year ended December 31, 2015, issued on January 28, 2016, we have also analyzed the financial statements prepared in accordance with International Financial Reporting Standards. As mentioned in the report referred to above, our analysis has taken into consideration the work carried out by independent auditors and the evaluation of internal controls maintained by the various financial areas of Bradesco financial conglomerate, mainly Internal Audit, Risk Management and Compliance areas. Management has the responsibility of defining and implementing accounting and management information systems that produce the consolidated financial statements of Bradesco and its subsidiaries, in compliance with Brazilian and international accounting standards. Management is also responsible for processes, policies and procedures for internal controls that ensure the safeguarding of assets, timely recognition of liabilities and risk management for Bradesco Organization transactions. Independent Auditors are responsible for auditing the financial statements and for issuing an auditing report on their compliance with applicable accounting principles. The responsibility of internal auditors is to assess the quality of Bradesco Organization's internal control systems and the regularity of policies and procedures determined by Management, including those used to prepare accounting and financial reports. The Audit Committee is responsible for evaluating the quality and effectiveness of the internal and independent auditors' work, the effectiveness and adequacy of the Bradesco Organization's internal control systems, and also for analyzing financial statements in order to issue, when applicable, pertinent recommendations. Based on the review and discussions mentioned above, the Audit Committee recommends that the Board of Directors approves the audited financial statements for the year ended December 31, 2015, prepared in accordance with International Financial Reporting Standards. Cidade de Deus, Osasco, SP, March 7, 2016 MILTON MATSUMOTO (Coordinator) OSVALDO WATANABE PAULO ROBERTO SIMÕES DA CUNHA (Financial Expert) 4 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statements of Income R$ thousand Note Years ended December 31 Interest and similar income 127,048,252 103,893,096 90,682,625 Interest and similar expenses (71,412,210) (53,847,329) (41,382,142) Net interest income 6 Fee and commission income 17,856,873 16,759,980 14,535,723 Fee and commission expenses (36,203) (20,724) (36,041) Net fee and commission income 7 Net gains/(losses) on financial instruments classified as held for trading 8 (8,252,055) (1,933,003) (5,790,089) Net gains/(losses) on financial instruments classified as available for sale 9 (671,810) (991,894) (6,100,782) Net gains/(losses) on foreign currency transactions 10 (3,523,095) (1,244,680) (1,093,597) Net income from insurance and pension plans 11 5,497,505 5,411,845 6,933,680 Other o perating income Impairment of loans and advances 12 (14,721,152) (10,291,386) (9,623,870) Personnel expenses 13 (14,058,047) (13,667,639) (12,354,418) Other administrative expenses 14 (13,721,970) (12,971,521) (12,151,537) Depreciation and amortization 15 (2,942,003) (2,932,687) (2,740,830) Other operating income/(expenses) 16 (12,988,553) (10,223,083) (7,622,240) Other o perating expense Income before income taxes and equity in the earnings of associates Equity in the earnings of associates and joint ventures 27 1,528,051 1,389,816 1,062,687 Income before income taxes Income tax and social contribution 17 8,634,322 (3,914,313) (1,833,031) Net income for the year Attributable to shareholders: Controlling shareholders 18,132,906 15,314,943 12,395,920 Non-controlling interest 104,999 101,535 90,218 Basic and diluted income per share based on the weighted average number of shares attributable to shareholders (expressed in R$ per share): – Earnings per ordinary share 18 3.43 2.90 2.34 – Earnings per preferred share 18 3.78 3.19 2.58 The Notes are an integral part of the Consolidated Financial Statements. Bradesco 5 Consolidated Financial Statements prepared in accordance with International Financial ReportingStandards (IFRS) Consolidated Statements of Comprehensive Income R$ thousand Years ended December 31 Net income for the year Items that are or may be reclassified to the Consolidated Statement of Income Financial assets available for sale Unrealized gains/(losses) on financial assets available for sale (4,754,469) 2,018,046 (6,253,775) Realized gains/(losses) on financial assets available for sale (923,433) (1,287,674) (6,290,648) Tax effect 2,273,982 (289,194) 5,014,296 Exchange differences on translations of foreign operations Foreign exchange on translations of foreign operations 118,485 3,681 50,839 Tax effect (57,788) (1,473) (20,335) Total adjustments not included in the net income Total comprehensive income for the year Attributable to shareholders: Controlling shareholders 14,789,683 15,758,329 4,896,297 Non-controlling interest 104,999 101,535 90,218 The Notes are an integral part of the Consolidated Financial Statements. 6 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statements of Financial Position R$ thousand Note December 31, 2015 December 31, 2014 Assets Cash and balances with banks 19 72,091,764 65,430,300 Financial assets held for trading 20a 159,623,449 78,498,311 Financial assets available for sale 21 117,695,450 120,961,734 Investments held to maturity 22 40,003,560 25,071,031 Assets pledged as collateral 23 144,489,921 152,612,689 Loans and advances to banks 24 35,620,410 72,974,619 Loans and advances to customers, net of impairment 25 344,868,464 328,064,004 Non-current assets held for sale 26 1,247,106 1,006,461 Investments in associates and joint ventures 27 5,815,325 3,983,780 Property and equipment, net of accumulated depreciation 28 5,504,435 4,700,518 Intangible assets and goodwill, net of accumulated amortization 29 7,409,635 7,529,915 Taxes to be offset 17g 6,817,427 6,130,191 Deferred income tax assets 17c 45,397,879 28,388,183 Other assets 30 40,118,697 35,099,280 Total assets Liabilities Deposits from banks 31 293,903,391 279,940,227 Deposits from customers 32 194,510,100 210,031,505 Financial liabilities held for trading 20b 19,345,729 3,315,573 Funds from securities issued 33 109,850,047 85,030,399 Subordinated debt 34 50,282,936 35,821,666 Insurance technical provisions and pension plans 35 170,940,940 146,559,220 Other provisions 37 15,364,317 13,864,401 Current income tax liabilities 2,781,104 3,602,333 Deferred income tax liabilities 17c 772,138 808,178 Other liabilities 38 78,038,058 69,185,709 Total liabilities Equity 39 Share capital 43,100,000 38,100,000 Treasury shares (431,048) (298,015) Capital reserves 35,973 35,973 Profit reserves 49,920,020 43,765,349 Additional paid-in capital 70,496 70,496 Other comprehensive income (4,002,724) (659,501) Retained earnings 2,096,710 1,153,439 Equity attributable to controlling shareholders Non-controlling interest Total equity Total liabilities and equity The Notes are an integral part of the Consolidated Financial Statements. Bradesco 7 Consolidated Financial Statements prepared in accordance with International Financial ReportingStandards (IFRS) Consolidated Statements of Changes in Equity R$ thousand Share capital Treasury shares Capital reserves Revenue reserves Additional paid-in capital Other comprehensive income Retained earnings Equity attributable to controlling shareholders Non-controlling interest Total equity Legal Statutory Balance on December 31, 2012 Net income for the year - 12,395,920 12,395,920 90,218 12,486,138 Financial assets available for sale - (7,530,127) - (7,530,127) - (7,530,127) Foreign currency translation adjustment - 30,504 - 30,504 - 30,504 Comprehensive income - Purchase of treasury shares - (71,792) - (71,792) - (71,792) Decrease of non- controlling hareholders’ interest - (10,870) (10,870) Premium on share subscription 8,000,000 - - - (8,000,000) - Transfers to reserves - - - 600,551 7,332,569 - - (7,933,120) - - - Interest on equity and dividends - (4,077,908) (4,077,908) (69,409) (4,147,317) Balance on December 31, 2013 Net income for the year - 15,314,943 15,314,943 101,535 15,416,478 Financial assets available for sale - 441,178 - 441,178 - 441,178 Foreign currency translation adjustment - 2,208 - 2,208 - 2,208 Comprehensive income - Purchase of treasury shares - (28,922) - (28,922) - (28,922) Decrease of non-controlling shareholders’ interest - (192,292) (192,292) Capital transaction - (391,392) - - - (391,392) - (391,392) Transfers to reserves - - - 754,442 9,279,796 - - (10,034,238) - - - Interest on equity and dividends - (5,054,580) (5,054,580) (3,799) (5,058,379) Balance on December 31, 2014 The Notes are an integral part of the Consolidated Financial Statements. 8 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statements of Changes in Equity (continued) R$ thousand Share capital Treasury shares Capital reserves Revenue reserves Additional paid-in capital Other comprehensive income Retained earnings Equity attributable to controlling shareholders Non- controlling interest Total equity Legal Statutory Balance on December 31, 2014 Net income for the year - 18,132,906 18,132,906 104,999 18,237,905 Financial assets available for sale - (3,403,920) - (3,403,920) - (3,403,920) Foreign currency translation adjustment - 60,697 - 60,697 - 60,697 Comprehensive income - Decrease of non-controlling shareholders’ interest - 28,446 28,446 Purchase of treasury shares - (133,033) - (133,033) - (133,033) Increase of capital stock with reserves 5,000,000 - - - (5,000,000) - Transfers to reserves - - - 859,482 10,295,189 - - (11,154,671) - - - Interest on equity and dividends - (6,034,964) (6,034,964) (132,174) (6,167,138) Balance on December 31, 2015 In 2015, consists primarily of “net” unrealized gains/losses from investment securities, classified as available for sale (Notes 21 and 23), of which the net cumulative tax effects amount to R$ 2,700,764 thousand (2014 - R$438,285 thousand and 2013 - R$ 782.952 thousand)); On December 31, 2013 includes R$6,117,649 thousand (R$3,670,589 thousand, net of taxes), representing the realization of losses related to the sale and acquisition of available-for-sale securities totaling R$41,945,300 thousand, allowing that the new acquisition cost is aligned with the current fair value. Additionally, a total of R$ 19,121,109 thousand was reclassified from “Available for Sale Securities” to “Held-to-Maturity Securities,” given that the Insurance Group made the reclassification because of a the change in Management's intention. The mark-to-market accounting of these securities, totaling R$479,358 thousand, was maintained under Shareholders’ Equity and will be recognized in the income statement over the remaining term of the securities; On March 11, 2013, the Special Shareholders’ Meeting approved an increase in Share Capital, of R$ 8,000,000 thousand, increasing it from R$ 30,100,000 thousand to R$ 38,100,000 thousand, through the issue of 382,479,458 new no-par registered, book-entry shares, of which 191,239,739 are common shares and 191,239,719 are preferred shares. These shares were distributed free of charge to shareholders as a bonus, in the proportion of one (1) new share for every ten (10) shares of the same type already held, benefiting Bradesco’s shareholders as registered on at March 25, 2013; In 2014, we acquired shareholdings of 6.51% of Odontoprev SA and 1.45% of Banco Bradesco BBI SA that were held by non-controlling shareholders; and In the Extraordinary General Meeting of March 10, 2015, deliberation was made to increase the Capital Stock by R$ 5,000,000 thousand, increasing it from R$ 38,100,000 thousand to R$ 43,100,000 thousand, through the capitalization of part of the balance of the account “Profit Reserves - Statutory Reserve, of compliance with the provisions in Article 169 of Law n o 6,404/76, with a bonus of 20% in shares, by issuing 841,454,808 new nominative-book entry shares, with no nominal value, whereby 420,727,426 common and 420,727,382 preferred shares, attributed free-of-charge to the shareholders as bonus, to the ratio of two (2) new shares for every ten (10) shares of the same type that they own, benefiting the shareholders registered on March 26, 2015. The Notes are an integral part of the Consolidated Financial Statements. Bradesco 9 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statements of Cash Flows R$ thousand Years ended December 31 Operating activities Income before income taxes Adjustments to reconcile income before income tax to net cash flow from operating activities: Impairment of loans and advances 14,721,152 10,291,386 9,623,870 Changes in the insurance technical provisions and pension plans 28,286,039 24,008,174 20,001,807 Net (gains)/losses from disposals of assets available for sale 247,288 (222,876) 5,698,697 Expenses with other provisions 3,510,916 2,324,505 1,132,596 Deferred acquisition cost (insurance) (95,110) (312,983) (332,056) Impairment of assets 650,588 1,300,378 459,193 Depreciation 1,057,722 1,056,389 1,018,239 Amortization of intangible assets 1,884,281 1,876,298 1,722,591 Equity in the earnings of associates and joint ventures (1,528,051) (1,389,816) (1,062,687) Losses on disposal of non-current assets held for sale 180,602 310,141 195,605 Net losses from disposal of property and equipment 96,630 35,706 24,795 Effect of changes in exchange rates on cash and cash equivalents (2,911,155) (618,226) (1,339,711) Others - 16,254 12,273 Changes in assets and liabilities: (Increase)/decrease in compulsory deposits with the Central Bank (3,866,979) 4,456,083 (7,428,592) (Increase)/decrease in loans and advances to banks 2,045,985 19,562,317 87,999,493 (Increase)/decrease in loans and advances to customers (95,025,702) (88,722,859) (95,688,070) (Increase)/decrease in financial assets held for trading (80,159,223) 14,689,614 7,619,533 (Increase)/decrease in other assets (32,926,622) (15,473,866) (11,777,883) Increase/(decrease) in deposits from banks 40,729,421 56,473,841 40,157,365 Increase/(decrease) in deposits from customers (3,463,924) 6,883,751 16,961,511 Increase/(decrease) in financial liabilities held for trading 16,030,156 1,489,191 (2,223,600) Increase/(decrease) in insurance technical provisions and pension plans (3,904,319) (7,777,977) (8,441,504) Increase/(decrease) in other provisions (2,011,000) (2,187,792) (8,401,128) Increase/(decrease) in other liabilities 29,295,296 18,571,777 13,181,535 Interest received 62,725,684 54,777,470 51,660,545 Interest paid (38,823,738) (32,704,290) (29,518,063) Income tax and social contribution paid (7,419,802) (6,446,222) (6,192,982) Other changes in taxes (283,883) (798,036) (889,743) Net cash provided by/(used in) operating activities Investing activities (Acquisitions)/disposal of subsidiaries, net of cash and cash equivalents paid/received - 46,068 - (Acquisitions) of financial assets available for sale (61,153,632) (48,896,316) (97,805,696) Proceeds from sale of financial assets available for sale 39,147,316 37,713,211 71,371,855 Maturity of investments held to maturity 269,063 - 303,307 (Acquisitions) of investments held to maturity - (641,845) - Disposal of non-current assets held for sale 742,732 663,789 658,039 (Acquisitions) of investments in associates (971,672) (6,000) - Dividends received from investments in associates 668,178 804,883 767,765 (Acquisition) of property and equipment (2,181,549) (1,559,585) (1,332,570) Disposal of property and equipment 205,094 263,457 303,996 (Acquisition) of intangible assets (1,971,881) (1,270,280) (2,362,977) Dividends received 251,623 295,780 189,865 Interest received 13,033,426 9,143,482 4,719,738 Net cash provided by/ (used in) investing activities 10 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Consolidated Statements of Cash Flows (continued) R$ thousand Years ended December 31 Financing activities Funds from securities issued 68,385,187 53,526,003 43,567,205 Payments on securities issued (49,217,829) (32,577,909) (38,524,851) Issuance of subordinated debts 11,304,318 - 713,760 Payments on subordinated debts (1,271,261) (2,706,203) (1,762,491) Acquisition of treasury shares (133,033) (28,922) (71,792) Capital transaction - (391,392) - Increase/(decrease) of non-controlling interest 28,446 (192,292) (10,870) Interest paid (11,093,967) (4,704,334) (5,923,242) Interest on equity and dividends paid (5,007,596) (3,925,450) (4,362,781) Net cash provided by/(used in) financing activities (Decrease)/ Increase in cash and cash equivalents Cash and cash equivalents At the beginning of the period 204,671,481 117,697,987 47,427,218 Effect of changes in exchange rates on cash and cash equivalents 2,911,155 618,226 1,339,711 At the end of the period 147,261,434 204,671,481 117,697,987 (Decrease)/ Increase in cash and cash equivalents Non-cash transactions Credit operations transferred to non-current assets held for sale 1,591,998 1,390,525 1,356,644 Dividends and interest on equity declared but not yet paid 3,622,958 3,313,760 1,504,216 Unrealized (gains)/losses on securities available for sale 3,403,920 (441,178) 7,530,127 The Notes are an integral part of the Consolidated Financial Statements. Bradesco 11 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements 1) General information Banco Bradesco S.A. and subsidiaries (“Bradesco”, the “Bank”, the “Company” or the “Organization”) is a publicly-traded company established according to the laws of the Federative Republic of Brazil with headquarters in the city of Osasco, state of São Paulo, Brazil. Bradesco is a bank that provides multiple services within two segments: banking and insurance. The Bank complies with Brazilian banking regulations and operates throughout all of Brazil. The banking segment includes a range of banking activities, serving individual and corporate customers in the following operations: investment banking, national and international banking operations, asset management operations and consortium administration. The insurance segment covers auto, health, life, accident and property insurance and pension plans as well as capitalization bonds. The retail banking products include demand deposits, savings deposits, time deposits, mutual funds, foreign exchange services and a range of credit operations, including overdrafts, credit cards and loans with repayments in installments. The services provided to corporate entities include fund management and treasury services, foreign exchange operations, corporate finance and investment banking services, hedge and finance operations including working capital financing, leasing and loans with repayments in installments. These services are provided, mainly, in domestic markets, but also include international services on a smaller scale. The Organization was originally listed on the São Paulo Stock Exchange (“BM&FBovespa”) and then subsequently on the New York Stock Exchange (“NYSE”). The consolidated financial statements, in accordance with the IFRS, were approved by the Board of Directors on March 7, 2016. 2) Significant accounting practices These consolidated financial statements of the Organization were prepared in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB). The consolidated financial statements include the consolidated statements of financial position, consolidated statements of income, consolidated statements of comprehensive income, consolidated statements of changes in equity and consolidated statements of cash flows as well as the notes to the consolidated financial statements. The consolidated financial statements have been prepared on the historical cost basis except for the following material items in the statement of financial position: financial assets available for sale which are measured at fair value; assets and liabilities held for trading which are measured at fair value; financial instruments at fair value through profit or loss which are measured at fair value and the liability for defined benefit obligations which is recognized as the present value of the defined benefit obligation less the net total of the plan assets, plus unrecognized actuarial gains, less unrecognized past service cost and unrecognized actuarial losses. The Organization has classified its expenses according to their nature. The consolidated statement of cash flows shows the changes in cash and cash equivalents during the year arising from operating, investing and financing activities. Cash and cash equivalents include highly liquid investments. Note 19 details the accounts of the consolidated statement of financial position that comprise cash and cash equivalents. The consolidated statement of cash flows is prepared using the indirect method. Accordingly, the income before taxes and the participation of non-controlling interests was adjusted by non-cash items such as provisions, depreciation, amortization and losses due to impairment of loans and advances. The interest received and paid are classified as operating, financing or investment cash flows according to the nature of the corresponding assets and liabilities. 12 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The preparation of the consolidated financial statements requires the use of estimates and assumptions which affect the reported amounts of assets and liabilities, as well as the disclosure of contingent assets and liabilities at the date of the financial statements, and the profit and loss amounts for the year. The consolidated financial statements also reflect various estimates and assumptions, including, but not limited to: adjustments to the provision for impairment losses of loans and advances; estimates of the fair value of financial instruments; depreciation and amortization; impairment losses in assets; the useful life of intangible assets; evaluation of the realization of tax assets; assumptions for the calculation of technical provisions for insurance; supplemental pension plans and capitalization bonds; provisions for contingencies and provisions for potential losses arising from fiscal and tax uncertainties. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the consolidated financial statements are disclosed in Note 4. The accounting policies listed below were used in all the periods presented and by all the companies of the Organization. a) Consolidation The consolidated financial statements include the financial statements of Bradesco and those of its direct and indirect subsidiaries, including exclusive mutual funds and special purpose entities. The main subsidiaries included in the consolidated financial statements are as follows: Activity Country Shareholding interest (%) December 31 Banco Alvorada S.A. Banking Brazil 99.99 99.99 Banco Bradesco Financiamentos S.A. Banking Brazil 100.00 100.00 Banco Boavista Interatlântico S.A. Banking Brazil 100.00 100.00 Banco Bradesco Argentina S.A. Banking Argentina 99.99 99.99 Banco Bradesco Europa S.A. Banking Luxembourg 100.00 100.00 Banco Bradesco BERJ S.A. Banking Brazil 100.00 100.00 Banco Bradescard S.A. Cards Brazil 100.00 100.00 Banco Bradesco BBI S.A. Investment Bank Brazil 99.80 99.80 Banco Bradesco Cartões S.A. Cards Brazil 100.00 100.00 Bradesco Administradora de Consórcios Ltda. Consortium Management Brazil 100.00 100.00 Bradseg Participações S.A. Holding Brazil 100.00 100.00 Bradesco Auto/RE Cia. de Seguros Insurance Brazil 100.00 100.00 Bradesco Capitalização S.A. Capitalization Brazil 100.00 100.00 Odontoprev S.A. Dental Health Brazil 50.01 50.01 Bradesco Leasing S.A. Arrendamento Mercantil Leasing Brazil 100.00 100.00 Ágora Corretora de Títulos e Valores Mobiliários S.A. Broker Brazil 100.00 100.00 Bradesco S.A. Corretora de Títulos e Valores Mobiliários Broker Brazil 100.00 100.00 Bradesco Saúde S.A. Insurance/Health Brazil 100.00 100.00 Bradesco Seguros S.A. Insurance Brazil 100.00 100.00 Bradesco Vida e Previdência S.A. Pension plan/Insurer Brazil 100.00 100.00 Bradesplan Participações Ltda. Holding Brazil 100.00 100.00 BRAM – Bradesco Asset Management S.A. DTVM Asset Management Brazil 100.00 100.00 Tempo Serviços Ltda. Service Provider Brazil 100.00 100.00 União de Participações Ltda. Holding Brazil 100.00 100.00 None of the investments in subsidiary, associates and joint ventures presented significant restrictions on transferring resources in the form of cash dividends or repayment of obligations, during the periods reported. Bradesco 13 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements i. Subsidiaries Subsidiaries are all of the companies over which the Organization, has control. The Organization has control over an investee if it is exposed to, or has rights to, variable returns from its involvement with the investee and has the ability to affect those returns through its power over the investee. The subsidiaries are fully consolidated from the date at which the Organization obtains control until the date when control ceases. For acquisitions meeting the definition of a business combination, the acquisition method of accounting is used. The cost of an acquisition is measured as the fair value of the consideration, including assets given, equity instruments issued and liabilities incurred or assumed at the date of exchange. Identifiable assets acquired and liabilities and contingent liabilities assumed in a business combination are measured initially at their fair values at the acquisition date, irrespective of the extent of any non-controlling interest. The excess of the consideration given over the fair value of the Organization’s share of the identifiable net assets and non-controlling interest acquired is recorded as goodwill. Any goodwill arising from business combinations is tested for impairment at least once a year and whenever events or changes in circumstances may indicate the need for an impairment write-down. If the cost of acquisition is less than the fair value of the Organization’s share of the net assets acquired, the difference is recognized directly in the consolidated statement of income. For acquisitions not meeting the definition of a business combination, the Organization allocates the cost between the individual identifiable assets and liabilities. The cost of acquired assets and liabilities is determined by (a) recognizing financial assets and liabilities at their fair value at the acquisition date; and (b) allocating the remaining balance of the cost of purchasing assets and assuming liabilities to individual assets and liabilities, other than financial instruments, based on their relative fair values at the acquisition date. ii. Associates Companies are classified as associates if the Organization has significant influence, but not control, over the operating and financial management policy decisions. Normally significant influence is presumed when the Organization holds in excess of 20%, but no more than 50%, of the voting rights. Even if less than 20% of the voting rights are held, the Organization could still have significant influence through its participation in the management of the investee or representations on its Board of Directors, providing it has executive power; i.e. voting power. Investments in associates are recorded in the Organization's consolidated financial statements using the equity method and are initially recognized at cost. The investments in associates include goodwill (net of any impairment losses) identified at the time of acquisition. iii. Joint ventures The Organization has contractual agreements in which two or more parties undertake activities subject to joint control. Joint control is the contractual sharing of control over an activity and it exists only if strategic, financial and operating decisions are made on a unanimous basis by the parties. A joint venture is an arrangement in which the Organization has joint control, whereby the Organization has rights to the net assets of the arrangement, rather than rights to its assets and obligations for its liabilities. Investments in joint ventures are recorded in the consolidated financial statements of the Organization using the equity method. 14 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements iv. Structured entities A structured entity is an entity that has been designed such that voting or similar rights are not the dominant factor in deciding who controls the entity, such as when any voting rights relate to administrative tasks only and the relevant activities are directed by means of contractual arrangements. Structured entities normally have some or all of the following features or characteristics: • restricted activities; • a narrow and well-defined objective, such as, to effect a specific structure like a tax efficient lease, to perform research and development activities, or to provide a source of capital or funding to an entity or to provide investment opportunities for investors by passing risks and rewards associated with the assets of the structured entity to investors; • thin capitalisation, that is, the proportion of ‘real’ equity is too small to support the structured entity’s overall activities without subordinated financial support; and • financing in the form of multiple contractually linked instruments to investors that create concentrations of credit risk or other risks (tranches). v. Transactions with and interests of non-controlling shareholders The Organization applies a policy of treating transactions with non-controlling interests as transactions with equity owners of the Bank. For purchases of equity from non-controlling interests, the difference between any consideration paid and the share of the carrying value of net assets of the subsidiary acquired is recorded in equity. Gains or losses on sales to non-controlling shareholders are also recorded in equity. Profits or losses attributable to non-controlling interests are presented in the consolidated statements of income under this title. vi. Balances and transactions eliminated in the consolidation Intra-group transactions and balances (except for foreign currency transaction gains and losses) are eliminated in the consolidation process, including any unrealized profits or losses resulting from operations between the companies except when unrealized losses indicate an impairment of the asset transferred which should be recognized in the consolidated financial statements. Consistent accounting policies as well as similar valuation methods for similar transactions, events and circumstances are used throughout the Organization for the purposes of consolidation. b) Foreign currency translation i. Functional and presentation currency Items included in the financial statements of each of the Organization’s entities are measured using the currency of the primary economic environment in which the entity operates (the functional currency). The consolidated financial statements are presented in Brazilian Reais (R$), which is the Organization’s presentation currency. The domestic and foreign subsidiaries use the Real as their functional currency, with the exception of the subsidiary in Mexico, which uses the Mexican Peso as its functional currency. Bradesco 15 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements ii. Transactions and balances Foreign currency transactions, which are denominated or settled in a foreign currency, are translated into the functional currency using the exchange rates prevailing on the dates of the transactions. Monetary items denominated in foreign currency are translated at the closing exchange rate as at the reporting date. Non-monetary items measured at historical cost denominated in a foreign currency are translated at the exchange rate on the date of initial recognition; non-monetary items in a foreign currency that are measured at fair value are translated using the exchange rates on the date when the fair value was determined. Foreign exchange gains and losses resulting from the settlement of foreign currency transactions and from the translation at each period exchange rates of monetary assets and liabilities denominated in foreign currencies are recognized in the consolidated statement of income as “Net gains/(losses) of foreign currency transactions”. In the case of changes in the fair value of monetary assets denominated in foreign currency classified as available for sale, a distinction is made between translation differences resulting from changes in amortized cost of the security and other changes in the carrying amount of the security. Translation differences related to changes in the amortized cost are recognized in the consolidated statement of income, and other changes in the carrying amount, except impairment, are recognized in equity. iii. Foreign operations The results and financial position of all foreign operations (none of which has the currency of a hyperinflationary economy) that have a functional currency different from the presentation currency are translated into the presentation currency as follows: · Assets and liabilities for each consolidated statement of financial position presented are translated at the closing rate at the reporting date; · Income and expenses for each consolidated statement of income are translated at average exchange rates (unless this average is not a reasonable approximation of the cumulative effect of the rate prevailing on the transaction dates, in which case income and expenses are translated at the rates in effect on the dates of the transactions); and · All resulting exchange differences are recognized in other comprehensive income. Exchange differences arising from the above process are reported in equity as “Foreign currency translation adjustment”. On consolidation, exchange differences arising from the translation of the net investment in foreign entities are taken to ‘Other comprehensive income’. If the operation is a non-wholly owned subsidiary, then the relevant proportion of the transaction difference is allocated to the non-controlling interest. When a foreign operation is partially sold or disposed, such exchange differences, which were recognized in equity, are recognized in the consolidated statement of income as part of the gain or loss on sale. 16 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements c) Cash and cash equivalents Cash and cash equivalents include: cash, bank deposits, unrestricted balances held with the Central Bank of Brazil and other highly liquid short–term investments, with original maturities of three months or less and which are subject to insignificant risk of changes in fair value, used by the Organization to manage its short-term commitments. See Note 19(b) – “Cash and cash equivalents”. d) Sale and repurchase agreements Securities sold subject to repurchase agreements are presented in the consolidated financial statements in “Assets pledged as collateral”. The counterparty liability is included in “Deposits from Banks”. Securities purchased under agreements to resell are recorded in “Loans and advances to banks” or “Loans and advances to customers”, as appropriate. The difference between sale and repurchase price is treated as interest in the consolidated statement of income and recognized over the life of the agreements using the effective interest rate method. e) Financial assets and liabilities i. Financial assets The Organization classifies financial assets in the following four categories: measured at fair value through profit or loss; available for sale; held to maturity and loans and receivables. The classification depends on the purpose for which the financial assets were acquired. Management determines the classification of financial assets upon initial recognition. • Measured at fair value through profit or loss Financial assets are initially recorded at fair value with subsequent changes to the fair value recognized immediately in profit or loss. These assets can be subdivided into two distinct classifications at the time of initial recognition: financial assets designated at fair value through profit or loss and financial assets held for trading. - Financial assets designated at fair value through profit or loss The Organization does not have any financial assets designated at fair value through profit or loss. - Financial assets held for trading (non Derivatives) A financial asset is classified as held for trading if it is acquired by Management for the purpose of selling it in the short term or if it is part of a portfolio of identified financial instruments that are managed together for short-term profit or position taking. Derivative financial instruments are also categorized as held for trading. Financial assets held for trading are initially recognized in the consolidated statement of financial position at fair value and the transaction costs are recorded directly in the consolidated statement of income. Realized and unrealized gains and losses arising from changes in fair value of non Derivatives assets are recognized directly in the consolidated statement of income under “Net gains and losses from financial instruments held for trading.” Interest income on financial assets held for trading are included in “Net interest income”. For the treatment of Derivatives assets see Note 2e (iii) below. Bradesco 17 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements · Financial assets available for sale Financial assets available-for-sale are non-derivative financial assets that are intended to be held for an undefined period of time, which may be sold in response to needs for liquidity or changes in interest rates, exchange rates, equity prices or that are not classified as loans and receivables, held-to-maturity investments or financial assets at fair value through profit or loss. Financial assets available-for-sale are initially recognized at fair value, which is the cash consideration including any transaction costs and, subsequently, are measured at fair value with gains and losses being recognized in the consolidated statement of comprehensive income, except for impairment losses and foreign exchange gains and losses, until the financial asset is derecognized. If a financial asset available-for-sale is determined to be impaired, the cumulative gain or loss previously recognized in other comprehensive income is recognized in the consolidated statement of income. Interest is recognized in the consolidated statement of income using the effective interest method. Dividends on available-for-sale equity instruments are recognized in the consolidated statement of income in ‘Dividend income’ when the Organization’s right to receive payment is established. Exchange gains and losses on investments in debt securities classified as available for sale are recognized in the consolidated statement of income. See Note 2e(viii)(b) for details of the treatment of impairment losses. · Investments held to maturity Investments held to maturity are non-derivative financial assets with fixed or determinable payments and fixed term maturities, which the Organization has the positive intention and ability to hold to maturity, and are not designated as at fair value through profit or loss or available for sale and do not meet the definition of loans and receivables. Investments held to maturity are recognized initially at fair value including direct and incremental costs, and are subsequently recorded at amortized cost, using the effective interest rate method. Interest on investments held-to-maturity is included in the consolidated statement of income and reported as ‘Interest and similar income’. In the case of impairment, the impairment loss is reported as a deduction from the carrying value of the investment and is recognized in the consolidated statement of income. · Loans and receivables Loans and receivables are non-derivative financial assets having fixed or determinable payments that are not quoted in an active market, that have not been designated as “available for sale” or “at fair value through profit or loss” and that the Organization has no intention of selling, either immediately or in the near term. Loans and receivables are initially measured at their fair value plus direct transaction costs and are subsequently valued at amortized cost using the effective interest rate method. Loans and receivables are reported in the consolidated statement of financial position as loans and advances to banks or customers. Interest on loans is included in the consolidated statement of income and is reported as “Interest and similar income”. In the case of impairment, the impairment loss is reported as a deduction in carrying amount of loans and advances, and is recognized in the consolidated statement of income as “Impairment of loans and advances”. 18 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements ii. Financial liabilities The Organization classifies its financial liabilities under the following categories: measured at fair value through profit and loss and amortized cost. · Measured at fair value through profit and loss These financial liabilities are recorded and measured at fair value and the respective changes in fair value are immediately recognized in the income statement. These liabilities can be subdivided into two different classifications upon initial recognition: financial liabilities designated at fair value through profit and loss and financial liabilities held for trading. - Financial liabilities designated at fair value through profit and loss The Organization does not have any financial liability classified at fair value through profit and loss in income. - Financial liabilities held for trading Financial liabilities held for trading recognized by the Organization are derivative financial instruments. For the treatment of Derivatives liabilities see Note 2e(iii) below. · Financial liabilities at amortized cost These are financial liabilities that are not classified as at fair value through profit or loss. Initially they are recognized at fair value and, subsequently, are measured at amortized cost. They include deposits from banks and customers, securities issued and subordinated debt securities, among others. iii. Derivative financial instruments and hedge transactions Derivatives are initially recognized at fair value on the date the derivative contract is signed and are, subsequently, re-measured at their fair values with the changes recognized in the income statement under “Net gains and losses from financial instruments for trading.” Fair values are obtained from quoted market prices in active markets (for example, for exchange-traded options), including recent market transactions, and valuation techniques (for example for swaps and foreign currency transactions), such as discounted cash-flow models and options-pricing models, as appropriate. The calculation of fair value considers the credit risk of the counterparties. Certain derivatives embedded in other financial instruments are treated as separate derivatives when their economic characteristics and risks are not closely related to those of the host contract and the host contract is not recorded at fair value through profit or loss. These embedded derivatives are separately accounted for at fair value, with changes in fair value recognized in the consolidated statement of income. Bradesco 19 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements iv. Recognition Initially, the Organization recognizes loans and advances, deposits, securities issued and subordinated debts and other financial assets and liabilities on the trade date, in accordance with the contractual provisions of the instrument. v. Derecognition Financial assets are derecognized when the contractual rights to receive the cash flows from these assets have ceased to exist or the assets have been transferred and, substantially, all the risks and rewards of ownership of the assets are also transferred. Financial liabilities are derecognized when they have been discharged, paid, redeemed, cancelled or expired. vi. Offsetting financial instruments Financial assets and liabilities are offset and the net amount reported in the consolidated statement of financial position when, the Organization has the intention and the legal enforceable right to offset the recognized amounts on a net basis or realize the asset and settle the liability simultaneously. vii. Determination of fair value The determination of the fair values for the majority of financial assets and liabilities is based on the market price or quotes of security dealers for financial instruments traded in an active market. The fair value for other instruments is determined using valuation techniques. The valuation techniques which include use of recent market transactions, discounted cash flow method, comparison with other instruments similar to those for which there are observable market prices and valuation models. For more commonly other instruments the Organization uses widely accepted valuation models that consider observable market data in order to determine the fair value of financial instruments. For more complex instruments, the Organization uses proprietary models that are usually developed from standard valuation models. Some of the information included in the models may not be observable in the market and is derived from market prices or rates or may be estimated on the basis of assumptions. The value produced by a model or by a valuation technique is adjusted to reflect various factors, since the valuation techniques do not necessarily reflect all of the factors that market participants take into account during a transaction. The valuations are adjusted to consider the risks of the models, differences between the buy and sell price, credit and liquidity risks, as well as other factors. Management believes that such valuation adjustments are necessary and appropriate for the correct evaluation of the fair value of the financial instruments recorded in the consolidated statement of financial position. 20 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements viii. Impairment of financial assets (a) Financial assets recognized at amortized cost On each reporting date, the Organization assesses whether there is objective evidence that financial assets are impaired. The financial assets are impaired and impairment losses are recognized only if there is objective evidence of impairment as a result of one or more events that occurred after the initial recognition of the asset (a ‘loss event’) and that loss event (or events) has an impact on the estimated future cash flows of the financial asset or group of financial assets that can be reliably estimated. The criteria that the Organization uses to determine that there is objective evidence of an impairment include: · significant financial difficulty of the issuer or obligor; · a breach of contract, such as a default or delinquency in interest or principal payments; · the granting to the borrower of a concession that the lender would not otherwise consider for economic or legal reasons relating to the borrower’s financial difficulty; · when it becomes probable that the borrower will enter bankruptcy or other financial reorganization; · the disappearance of an active market for that financial asset because of financial difficulties; or · observable data indicating that there is a measurable decrease in the estimated future cash flows from a portfolio of financial assets since the initial recognition of those assets, although the loss event cannot yet be identified at the level of the individual financial assets in the portfolio, including: (i) adverse changes in the payment status of group assessed borrowers; and (ii) national or local economic conditions that correlate with defaults in the assets. The Organization takes into consideration evidence of impairment loss for both individually significant assets and groups of assets. All significant financial assets are evaluated to detect specific losses. All significant assets for which the assessment indicates that there is no specific impairment are valued as a group to detect any impairment loss that may have occurred, although not yet identified. The financial assets which are not individually significant are valued as a group to detect any collective impairment loss (recorded at the amortized cost) based on similar risk features. Assets that are individually assessed for impairment and for which an impairment loss is recognized are not included in a collective assessment of impairment. The amount of loss is measured as the difference between the asset’s carrying amount and the present value of estimated future cash flows (excluding future credit losses that have not been incurred) discounted at the financial asset’s original effective interest rate. The carrying amount of the asset is reduced through provisions and the amount of the loss is recognized in the consolidated statement of income. The calculation of the present value of the estimated future cash flows of a collateralized financial asset reflects the cash flows that may result from foreclosure less costs for obtaining and selling the collateral. Bradesco 21 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements For the purposes of a collective evaluation of impairment, financial assets are grouped on the basis of similar credit-risk characteristics (that is, on the basis of the Organization’s rating process that considers product type, market segment, geographical location, collateral type, past-due status and other related factors). Those characteristics are relevant to the estimation of future cash flows for groups of such assets by being indicative of the debtors’ ability to pay all amounts due according to the contractual terms of the assets being evaluated. Future cash flows in a group of financial assets that are collectively evaluated for impairment are estimated on the basis of the contractual cash flows of the assets in the group and historical loss experience for assets with credit-risk characteristics similar to those in the group. Historical loss experience is adjusted on the basis of current observable data to reflect the effects of current conditions that did not affect the period on which the historical loss experience is based and to remove the effects of conditions in the historical period that do not currently exist. The methodology and assumptions used for estimating future cash flows are reviewed regularly to mitigate any differences between loss estimates and actual loss experience. Following impairment, interest income is recognized using the effective rate of interest which was used to discount the future cash flows for the purpose of measuring the impairment loss. When a loan is uncollectible, it is written off against the related allowance for loan impairment. Such loans are written off after all the relevant collection procedures have been completed and the amount of the loss has been determined. Subsequent recoveries of amounts previously written off are credited to the consolidated statement of income. (b) Financial assets classified as available for sale The Organization assesses, at each reporting date, whether there is objective evidence that a financial asset or group of financial assets is impaired. For debt securities the Organization adopts the assessment described in item (a) above, in order to identify an impairment event. In the case of equity investments classified as available for sale, a significant or prolonged decline in the fair value of the security below its cost is considered objective evidence of impairment resulting in the recognition of an impairment loss. If any such evidence exists for available-for- sale financial assets, the cumulative loss – measured as the difference between the acquisition cost and the current fair value, less any impairment loss on that financial asset previously recognized in profit or loss – is removed from equity and recognized in the income statement. If, in a subsequent period, the fair value increases, for debt instrument classified as available for sale, and the increase can be objectively related to an event occurring after the impairment loss was recognized in profit or loss, the impairment loss is reversed through the consolidated statement of income. Impairment losses recognized in the consolidated statement of income on equity instruments are not reversed through the consolidated statement of income. Increases in the fair value of equity instruments after impairment are directly recognized in equity – other comprehensive income. 22 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements f) Non-current assets held for sale Under certain circumstances, property is repossessed following foreclosure of loans that are in default. Repossessed properties are measured at the lower of their carrying amount and fair value less the costs to sell and are included within “Non-current assets held for sale.” g) Property and equipment i. Recognition and valuation Property and equipment are measured at cost less accumulated depreciation and accumulated impairment losses (see Note 2(j) below), if any. The cost includes expenses directly attributable to the acquisition of an asset. The cost of assets internally produced includes the cost of materials and direct labor, as well as any other costs that can be directly allocated and that are necessary for them to function. Software acquired for the operation of the related equipment is recorded as part of the equipment. When different parts of an item have different useful lives, and separate control is practical, they are recorded as separate items (main components) comprising the property and equipment. Useful lives and residual values are reassessed at each reporting date and adjusted, if appropriate. Gains and losses from the sale of property and equipment are determined by comparing proceeds received with the carrying amount of the asset and are recorded in the consolidated income statement under the heading “Other operating income/(expenses).” ii. Subsequent costs Expenditure on maintenance and repairs of property and equipment items is recognized as an asset when it is probable that future economic benefits associated with the items will flow to the Organization for more than one year and the cost can be measured reliably. The carrying amount of the replaced part is derecognized. All other repairs and maintenance costs are charged to the consolidated statement of income during the reporting period in which they are incurred. iii. Depreciation Depreciation is recognized in the consolidated statement of income using the straight-line basis and taking into consideration the estimated useful economic life of the assets. The depreciable amount is the gross-carrying amount, less the estimated residual value at the end of the useful economic life. Land is not depreciated. Useful lives and residual values are reassessed at each reporting date and adjusted, if appropriate. h) Intangible assets Intangible assets comprise separately identifiable non-monetary items, without physical substance due to business combinations, such as goodwill and other purchase intangible assets, computer software and other such intangible assets. Intangible assets are recognized at cost. The cost of an intangible asset, acquired in a business combination, is its fair value at the date of acquisition. Intangible assets with a definite useful life are amortized over their estimated useful economic life, not exceeding 20 years. Intangible assets with an indefinite useful life are not amortized. Bradesco 23 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Generally, the identified intangible assets of the Organization have a definite useful life. At each reporting date, intangible assets are reviewed for indications of impairment or changes in estimated future economic benefits – see Note 2(j) below. i. Goodwill Goodwill (or bargain purchase gain) arises on the acquisition of subsidiaries, associates and joint ventures. Goodwill reflects the excess of the cost of acquisition in relation to the Organization’s share of the fair value of net identifiable assets or liabilities of an acquired subsidiary, associate or joint venture on the date of acquisition. Goodwill originated from the acquisition of subsidiaries is recognized as “Intangible Assets”, and the goodwill from acquisition of associates and joint ventures is included in the carrying amount of the investment, (see Note 2(a)(ii)). When the difference between the cost of acquisition and the Organization’s share of the fair value of net identifiable assets or liabilities is negative (bargain purchase gain), it is immediately recognized in the consolidated statement of income as a gain on the acquisition date. Goodwill is tested annually, as well as whenever a trigger event has been observed, for impairment (see Note 2(j) below). Gains and losses realized in the sale of an entity include consideration of the carrying amount of goodwill relating to the entity sold. ii. Software Software acquired by the Organization is recorded at cost, less accumulated amortization and accumulated impairment losses, if any. Internal software-development expenses are recognized as assets when the Organization can demonstrate its intention and ability to complete the development, and use the software in order to generate future economic benefits. The capitalized costs of internally developed software include all costs directly attributable to development and are amortized over their useful lives. Internally developed software is recorded at its capitalized cost less amortization and impairment losses (see Note 2(j) below). Subsequent software expenses are capitalized only when they increase the future economic benefits incorporated in the specific asset to which it relates. All other expenses are recorded as expenses as incurred. Amortization is recognized in the consolidated statement of income using the straight-line method over the estimated useful life of the software, beginning on the date that it becomes available for use. The estimated useful life of software is from two to five years. Useful lives and residual values are reviewed at each reporting date and adjusted, if appropriate. iii. Other intangible assets Other intangible assets refer basically to the customer portfolio and acquisition of banking service rights. They are recorded at cost less amortization and impairment losses, if any, and are amortized over the period during which the asset is expected to contribute, directly or indirectly, to the future cash flows. 24 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements These intangible assets are reviewed annually, or whenever events or changes in circumstances occur which could indicate that the carrying amount of the assets cannot be recovered. If necessary, the write-off or impairment (see Note 2(j) below) is immediately recognized in the consolidated statement of income. i) Leasing The Organization has both operating and finance leases and operates as a lessee and a lessor. Leases in which a significant part of the risks and benefits of the asset is borne by the lessor are classified as operating leases. For leases in which a significant part of the risks and benefits of the asset is borne by the lessee, the leases are classified as financial leasing. Leases under the terms of which the Organization assumes substantially all the risks and rewards of ownership are classified as finance leases. Upon initial recognition, the leased asset is measured at an amount equal to the lower of its fair value and the present value of the minimum lease payments. Subsequent to initial recognition, the asset is accounted for in accordance with the accounting policy applicable to that asset. As a lessee, the Organization classifies its leasing operations mainly as operating leases, and the monthly payments are recognized in the financial statements using the straight-line method over the term of the lease. Lease incentives received are recognized as an integral part of the total lease expense, over the term of the lease. When an operating lease is terminated before the contract expires, any payment that may be made to the lessor in the form of a penalty is recognized as an expense for the period. Minimum lease payments made under finance leases are apportioned between the finance expense and the reduction of the outstanding liability. The finance expense is allocated to each period during the lease term so as to produce a constant periodic rate of interest on the remaining balance of the liability. Contingent lease payments are accounted for by revising the minimum lease payments over the remaining term of the lease when the lease adjustment is confirmed. As a lessor, the Organization has substantial finance lease contracts, both in value and total number of contracts. i. Finance Leases Finance leasing assets in the consolidated statement of financial position are initially recognized in the “loans and advances” account at an amount equal to the net investment in the lease. The initial direct costs generally incurred by the Organization are included in the initial measurement of the leasing receivable and recognized as part of the effective interest rate of the contract, decreasing the amount of income recognized over the lease term. These initial costs include amounts for commissions, legal fees and internal costs. The costs incurred in relation to the negotiation, structuring and sales of leases are excluded from the definition of initial direct costs and therefore are recognized as expenses at the beginning of the lease term. Bradesco 25 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Recognition of financial revenue reflects a constant rate of return on the net investment made by the Organization. The estimated non-guaranteed residual values used in the calculation of the gross investment of the lessor in the lease are reviewed at least annually. If there is a decrease in the estimated non-guaranteed residual value, the income allocated over the period of the lease is also reviewed periodically and any decrease in relation to the accumulated values is immediately recognized in the consolidated statement of income. ii. Operating leases The assets leased under operating leases, where the Organization acts as lessor, are recognized in the consolidated statement of financial position as property and equipment according to the nature of the item leased. The initial direct costs incurred by the Organization are added to the carrying amount of the leased asset and are recognized as expenses over the period of the lease and on the same basis as the income recognition. Revenue from leasing is recognized using the straight-line method over the term of the lease, even if the payments are not made on the same basis. Costs, including depreciation and maintenance, incurred in the generation of income are recognized as expenses. The depreciation policy for leased assets is the same as the depreciation policy used by the Organization for similar assets. j) Impairment of non-financial assets (except for deferred tax assets) Assets that have an indefinite useful life such as goodwill are not subject to amortization and are tested annually at the same date to verify the existence of impairment. Assets, which are subject to amortization or depreciation, are reviewed to verify impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. An impairment loss is recognized based on the excess the carrying amount of the asset or the cash generating unit (CGU) over its estimated recoverable amount. The recoverable amount of an asset or CGU is the greater of its fair value, less costs to sell, and its value in use. For the purpose of impairment testing, the assets that cannot be tested individually are grouped together into the smallest group of assets that generates cash inflows from continuing use that are largely independent of the cash inflows of other assets or CGUs. Subject to a ceiling of the operating segments, for the purpose of goodwill impairment testing, CGUs to which goodwill has been allocated are aggregated so that the level at which impairment testing is performed reflects the lowest level at which goodwill is monitored for internal reporting purposes. Goodwill acquired in a business combination is allocated to groups of CGU’s that are expected to benefit from the synergies of the combination. The recoverable amount is the higher of an asset/CGU’s fair value less costs to sell and its value in use. When assessing the value in use, the estimated future cash flows are discounted to their present value using a discount rate that reflects the current market conditions of the time value of money and the specific risks of the asset or CGU. 26 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The Organization’s corporate assets do not generate separate cash inflows and are utilized by more than one CGU. Corporate assets are allocated to CGU’s on a reasonable and consistent basis and tested for impairment as part of the testing of the CGU to which the corporate asset is allocated. Impairment losses are recognized in the consolidated income statement. Impairment losses recognized in respect of CGU’s are allocated first to reduce the carrying amount of any goodwill allocated to the CGU (group of CGU’s) and then to reduce the carrying amount of the other assets in the CGU (group of CGU’s) on a pro rata basis. An impairment of goodwill cannot be reversed. With regard to other assets, an impairment loss recognized in previous periods is reassessed at each reporting date for any indications that the impairment has decreased or no longer exists. An impairment loss is reversed if there has been a change in the estimates used to determine the recoverable amount. An impairment loss is only reversed to the extent that the carrying amount of the asset does not exceed the carrying amount that would have been determined, net of depreciation and amortization, if no impairment had been recognized. k) Deposits, debt securities issued and subordinated liabilities Deposits, debt securities issued and subordinated liabilities are the main sources of funding used by the Organization to finance its operations. They are initially recorded at fair value plus transaction costs and are subsequently measured at amortized cost using the effective interest method. l) Provisions, contingent liabilities and contingent assets A provision is recognized when, as a result of a past event, the Organization has a present legal or constructive obligation that can be reliably estimated and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by discounting the expected future cash flows at a pre-tax rate that reflects current market assessments of the time value of money and the risks specific to the liability. Provisions were established by Management whenever it considers that there is a probable loss taking into account the opinion of their legal advisors; the nature of the actions; the similarity to previous suits; the complexity and the positioning of the Courts. Contingent liabilities are: (a) a possible obligation that arises from past events and whose existence will be confirmed only by the occurrence or non-occurrence of one or more uncertain future events not wholly within the control of the entity; or (b) a present obligation that arises from past events but is not recognized because: (i) it is not probable that an outflow of resources embodying economic benefits will be required to settle the obligation; or (ii) the amount of the obligation cannot be measured with sufficient reliability. Contingent assets are recorded only when there are real guarantees or favorable and non-appealable court decisions, and when the gain is considered to be virtually certain. Contingent assets for which the expectation is the outcome will be favorable are only disclosed in the financial statements, when material. Bradesco 27 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements m) Classification of insurance contracts and investments An insurance contract is a contract in which the Organization accepts a significant insurance risk from the policy holder by agreeing to compensate the policyholder if a specific, uncertain, future event adversely affects the policy holder. Reinsurance contracts are also treated as insurance contracts because they transfer significant insurance risk. Contracts in the Insurance segment classified as investment contracts are related to our capitalization bonds, which do not transfer significant insurance risk and are accounted for as financial instruments in accordance with IAS 39. n) Insurance and pension plan technical provisions i. Property damage The Provision for Unearned Premiums (PPNG) is calculated on a daily pro-rata basis using premiums net of coinsurance premiums, but including amounts ceded through reinsurance operations, and the value registered in the consolidated statement of financial position corresponds to the unexpired risk period of the insurance contracts less initial contracting costs. The portion of these reserves corresponding to the estimate for risks in effect on contracts that have been issued but are not yet fully binding is designated ‘PPNG-RVNE’ . The PPNG-RVNE Provision that corresponds to the estimate of current risks, but which are not issued, is calculated based on the provisions in SUSEP Circular n o 517/15, and the Provision for Claims Incurred But Not Reported (IBNR) related to the extended warranty industry until October 2015 were calculated based on the provisions in SUSEP Circular n o 517/15, and after this date it is constituted based on the claims Incurred But Not Paid (IBNP) minus the balance of the PSL on the base date of the calculation. A final estimate of IBNP is calculated using semi-annual run-off triangles. The run-off triangles consider the historical development of claims paid in the previous 11 half-year periods to determine a future projection per occurrence period and to consider the estimated claims ‘Incurred But Not Sufficiently Reported' (IBNER), reflecting the changing expectation of the amount provisioned along the regulatory process. The reserve for unsettled claims (PSL) is determined based on the indemnity payment estimates, considering all administrative and judicial claims existing at the reporting date, net of salvage and payments expected to be received. The reserve for ‘incurred but not reported’ (IBNR) claims is calculated based on incurred but not paid’ (IBNP) claims less the balance of the reserve for ‘unsettled’ claims (PSL) on the calculation date. A final estimate of IBNP is calculated using semi-annual run-off triangles. The run-off triangles consider the historical development of claims paid in the prior last 14 half-year periods to determine a future projection per occurrence period, and considers the estimated claims ‘incurred but not sufficient’ reported (IBNER), reflecting the changing expectation of the amount provisioned along the regulatory process . The IBNR provision related to retrocession operations accepted is constituted on the basis of amounts informed by IRB - Brasil Resseguros S.A. The Complementary Reserve for Coverage (PCC) shall be established when there is insufficiency of the technical provisions required under the legislation, as determined in the Liability Adequacy Test (see Note 2(n)(vi) below). At the reporting date management did not identify the need for PCC on property damage contracts. 28 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The reserve for related expenses (PDR) is recorded on a monthly basis to cover expenses related to estimated claims and benefits. It covers both costs that can be individually allocated to each claim as well as claims costs not discriminated, meaning those incurred at the portfolio level. Other technical provisions correspond to the Provision for Administrative Expenses (PDA) arising on the Mandatory Insurance For Personal Injury Caused by Motor Vehicles (DPVAT) insurance operations. ii. Life insurance, excluding life insurance with survival coverage (VGBL product) The Provision for Unearned Premiums (PPNG) is calculated on a daily pro-rata basis using premiums net of coinsurance premiums, but including amounts ceded through reinsurance operations, and the value registered in the consolidated statement of financial position corresponds to the unexpired risk period of the insurance contracts and includes an estimate for risks in effect on contracts that have been issued but are not yet fully binding is designated ‘PPNG-RVNE’. The Mathematical Provision for Benefits to be Granted (PMBaC) is calculated by the difference between the present value of the future benefits and the present value of the future contributions to be received for these benefits. The Provision for Redemptions and other Amounts to be Settled (PVR) comprises amounts related to redemptions to settle, premium refunds owed and portability (transfer-outs) requested but not yet transferred to the recipient insurer . The reserve for ‘incurred but not reported’ (IBNR) claims is calculated based on incurred but not paid (IBNP) claims less the reserve for unsettled claims (PSL) on the calculation date. A final estimate of IBNP claims is calculated using semi-annual run-off triangles. The run-off triangles consider the historical development of claims paid in the prior 16 half-year periods to determine a future projection per occurrence period. The reserve for unsettled claims (PSL) considers all claim notifications received up to the end of the reporting period. The reserve is adjusted for inflation and includes all claims in litigation . The Complementary Reserve for Coverage (PCC) refers to the amount necessary to complement technical reserves, as calculated through the Liability Adequacy Test. LAT is calculated using statistical and actuarial methods based on realistic considerations, taking into account the biometric table BR-EMS of both genders and improvement of G Scale and using a risk free forward interest rate structures which was approved by SUSEP to discount the future cash flows. The improvement rate is calculated from automatic updates of the biometric table, considering the expected increase in future life expectancy. The Technical Surplus Provision (PET) corresponds to the difference between the value of the expected cost and the actual cost of claims that occurred during the period for contracts of individual life insurance with rights to participate in technical surplus. The Provision of Related Expenses (PDR) is recorded to cover expenses related to estimated claims and benefits. For products structured in self-funding and partially regimes, the reserve covers claims incurred. For products structured under a capitalization regime, the reserve covers the expected expenses related to incurred claims and also claims expected to be incurred in the future. Bradesco 29 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements iii. Health The reserve for claims incurred but not reported (IBNR) is calculated from the final estimate of claims already incurred and still not reported, based on monthly run-off triangles that consider the historical development of claims reported in the last 12 months to establish a future projection per period of occurrence The provision for unsettled claims (PSL) is based on claims received up to the reporting date, including judicial claims and related costs adjusted for inflation. The mathematical reserve for unvested benefits (PMBAC) relates to the individual health care plan portfolio and accounts for the risk related to the cover of the holder’s dependents for five years following the death of the holder. It is calculated using: a 5.2% annual discount rate; the period over which holders are expected to remain in the plan up to their death; and the projected costs of the five-year-period cover in which no premiums will be received. The mathematical reserve of benefits granted (PMBC) is constituted by the obligations arising from the contractual clauses of remission of installments in cash, regarding the coverage of health assistance and by the premiums through payment of insured persons participating in the Bradesco Saúde insurance - "GBS Plan", as provided for in the ANS Normative Resolution n o 75/2004, and considering a discount rate of 5.2% per annum. The other provisions for the individual health portfolio are constituted to cover differences between the expected present value of claims and related future costs and the expected present value of future premiums, considering a discount rate of 5.2% per year. The unearned premium or contribution reserve (PPCNG) is calculated on the currently effective contracts on a daily pro-rata basis based on the portion of health insurance premiums corresponding to the remaining period of coverage. Provisions for IBNR, PMBAC, PMBC and Other Provisions, listed above, are calculated using methodologies and assumptions established in the actuarial technical notes approved by the National Health Agency - ANS. iv. Operations with DPVAT Insurance Revenue from DPVAT premiums and the related technical reserves are recorded gross, based on reports received from Seguradora Lider S.A. which acts as the “lead insurer” of the Consortium of Insurance DPVAT S.A. in proportion to the percentage of Bradesco’s stake in the consortium. It is the function of the lead insurer to collect the premiums, coordinate policy issuance, settle claims and manage the administrative costs within the consortium, in accordance with the CNSP Normative Resolution n o 273/12. As defined in the regulations of the consortium, 50% of the monthly net income is distributed to the consortium’s members in the following month. The remaining 50% of the monthly income is retained by the lead insurer over the year and transferred to the members of the consortium at the start of the following year. v. Open pension plans and life insurance with survival coverage (VGBL product) The unearned premium reserve (PPNG) is calculated on a daily pro-rata basis, using net premiums and is comprised of the portion corresponding to the remaining period of coverage and includes an estimate for risks covered but not yet issued (RVNE). The mathematical reserve for unvested benefits (PMBaC) is recorded for participants who have not yet received any benefit. In defined benefit pension plans, the reserve represents the difference between the present value of future benefits and the present value of future contributions, corresponding to obligations assumed in the form of retirement, disability, pension and annuity plans. The reserve is calculated using methodologies and assumptions set forth in the actuarial technical notes. 30 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements The mathematical reserve for unvested benefits (PMBaC) related to life insurance and unrestricted benefit pension plans (VGBL and PGBL), and defined contribution plans, includes the contributions, received from participants, net of costs and other contractual charges, plus the financial return generated through the investment of these amounts in units of specially constituted investment funds (FIE). The Provision for Redemptions and other Amounts to be Settled (PVR) comprises amounts related to redemptions to settle, premium refunds owed and portability (transfer-outs) requested but not yet transferred to the recipient insurer. The mathematical reserve for vested benefits (PMBC) is recognized for participants already receiving benefits and corresponds to the present value of future obligations related to the payment of those on-going benefits . The Complementary Reserve for Coverage (PCC) refers to the amount necessary to complement technical reserves, as calculated through the Liability Adequacy Test (see Note 2(n)(vi)). LAT is prepared semiannually using statistical and actuarial methods based on realistic assumptions, taking into account the biometric table BR-EMS of both genders, improvement of G Scale and forward interest rate curves (ETTJ) free from risk as authorized by SUSEP. The improvement rate iscalculated from automatic updates of the biometric table, considering the expected increase in future life expectancy. The Provision of Related Expenses (PDR) is recorded to cover expenses related to estimated claims and benefits. For products structured in self-funding and partially regimes, the reserve covers claims incurred. For plans structured under a capitalization regime, the reserve is made to cover the expected expenses related to incurred claims and also claims expected to be incurred in the future. The Provision for Financial Surplus (PEF) corresponds to the portion of income from investment of reserves that exceeds the minimum returns due to policyholders of pension plans that have a profit share clause. The Provision for Events Incurred but Not Reported (IBNR) is established based on losses that occurred but were not reported, based on run-off triangles, which considers the historical development of losses over the past 96 months to establish a future projection per period of occurrence. The reserve for unsettled claims (PSL) considers all claim notifications received up to the end of the reporting period. The reserve is adjusted for inflation. Financial charges on technical provisions, as well as the constitution and/or reversal of the provision of financial excess, are classified as financial expenses and are shown in the line “Net interest income”. Bradesco 31 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements vi. Liability Adequacy Test (LAT) The Organization conducted the liability adequacy test for all the contracts that meet the definition of an insurance contract according to IFRS 4 and which are in force on the date of execution of the test. This test is conducted every six months and the liability of insurance contracts, gross of reinsurance, is calculated as the sum of the carrying amount, deducting the deferred acquisition costs and the related intangibles. This is compared to the expected cash flows arising from the obligations under commercialized contracts and certificates. The test considerers projections of claims and benefits that have occurred and are to occur, administrative expenses, allocable expenses related to the claims, intrinsic options and financial surpluses, salvage and recoveries and other income and expense directly related to the insurance contracts. To calculate the present value of projected cash flows, the Organization used the risk free forward (ETTJ) rate which was approved by SUSEP. According to SUSEP Circular n o 517/2015, the test was segmented between life insurance and pension products and property coverage, and liabilities related to DPVAT insurance were not included in the adequancy test. • Life and pension products For private pension products and Life Insurance with Coverage for Survival, testing was conducted per risk type, which includes (among other things): guaranteed return, pre-defined mortality tables, death, disability and other risks. The cash flows related to future premiums not recorded in the PPNG were only included in the projections when the result of the LAT without these values was negative. The result of the liability adequacy test for pension products and life insurance, was fully recognized in profit or loss at the reporting date as provided in SUSEP Circular n o 517/2015. • Property Coverage The expected present value of cash flows relating to claims incurred - primarily claims costs and salvage recoveries - was compared to the technical provisions for claims incurred - PSL and IBNR. The expected present value of cash flows relating to claims to be incurred on the policies in force, plus any administrative expenses and other expenses and income relating to products in run-off, was compared to the sum of the related technical provisions - PPNG and PPNG-RVNE. The result of the liability adequacy test, for property coverage, did not present insufficiency and, consequently, no additional PCC provisions were recorded. o) Reinsurance contracts Reinsurance contracts are used in the normal course of operations with the purpose of limiting potential losses, by spreading risks. Liabilities relating to contracts that have been reinsured are presented gross of their respective recoveries, which are booked as assets since the existience of the reinsurance contract does not nullify the Organization’s obligations with the insured parties. 32 IFRS – International Financial Reporting Standards – 2015 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements As required by the regulators, reinsurance companies with headquarters abroad must have a minimum rating from a risk classification agency to reinsure risks all other reinsurance operations must be with national reinsurers If there are indications that the amounts recorded will not be realized by its carrying amount, these assets will be adjusted for impairment. p) Deferred acquisition costs These comprise deferred acquisition costs including commissions and brokers’ fees related to the sale of insurance policies. Deferred commissions are recognized in the consolidated statement of income over the life of the respective policies and pension plan contracts or over an average period of twelve months. Expenses relating to insurance agency operations relating to the sale of health plans are appropriated over a twenty-four month period. It also includes the deferred acquisition costs relating to exclusivity contracts with retailers for marketing insurance guarantees, to be amortized over a period of up to twelve years. q) Financial guarantees Financial guarantees are contracts that require the Organization to make specific payments under the guarantee for a loss incurred when a specific debtor fails to make a payment when due in accordance with the terms of the debt instrument. Financial guarantees are initially recognized in the financial statements at fair value on the date the guarantee was given. Subsequent to initial recognition, the Organization’s obligations under such guarantees are measured as the higher of the initial amount, less the accumulated amortization, and the best estimate of the amount required to settle the guarantee if management deems such expenditure to be probable. These estimates are determined based on experience of similar transactions and history of past losses, supplemented by the judgment of Management. The fee income earned is recognized on a straight-line basis over the life of the guarantee. Any increase in the liability relating to guarantees is reported in the consolidated statement of income within “Other operating income/ (expenses)”. r) Employee benefits i. Defined contribution plan Bradesco and its subsidiaries sponsor pension plans for their employees and Management of the “Free Benefit Generator Plan (PGBL)” type. The PGBL is a pension plan with defined contributions which allows financial resources to be accumulated throughout the professional career of the participants based on contributions paid by them and the sponsoring company, the funds of which are invested in an Exclusive Mutual Fund (FIE). The actuarial obligations of PGBL are fully covered by the corresponding FIE. The PGBL is managed by the subsidiaries Bradesco Vida e Previdência S.A The PGBL Supplementary Pension Plan was reformulated in October 2014, with contributions from employees and directors of Bradesco and its subsidiaries equal to at least 4% of their salaries. Contributions from Bradesco and its subsidiaries increased from 4% to 5% of salary, plus the percentage destined for death and disability coverages. The contributions concerning participants who in 2001 chose to migrate from the benefit plan defined for PGBL were maintained at the same levels of the previous benefit plan. Bradesco 33 Consolidated Financial Statements prepared in accordance with International Financial Reporting Standards (IFRS) Notes to the Consolidated Financial Statements Contribution obligations for defined contribution pension plans are recognized as expenses in profit or loss as incurred. Once the contributions are paid, Bradesco, in the capacity of employer, has no obligation to make any additional payment. In addition to the PGBL described above, the participants who migrated from the defined benefit plan are assured a proportional deferred benefit. For retired and pensioned employees, regardless of whether they are participants in the migrated defined benefit plan or not, the present value of the actuarial obligations of the plan is invested in FIEs. ii. Defined benefit plans The Organization’s net obligation, in relation to the defined benefit plans, refers exclusively to institutions acquired and the plans are calculated separately for each plan, estimating the future benefit that the employees have earned in return for their service during the current and prior periods. The benefit is discounted to determine its present value and any unrecognized past service costs and fair value of any plan assets are deducted. The discount rate is the yield at the reporting date on “AA” credit rated bonds, which have maturity dates approximating the terms of the Organization’s obligations. The calculation is made by an actuary, using the projected unit credit method. When the benefits of a plan are improved, the portion of increased benefit related to past service by employee is recognized in the consolidated income statement using the straight-line method over the average period until the benefits become vest. To the extent that the benefits have already vested, the expense is recognized in the consolidated statement of income. iii. Termination benefits Severance benefits are required to be paid when the employment relationship is terminated by the Organization before the employee’s normal date of retirement or whenever the employee accepts voluntary redundancy in return for such benefits. Benefits which are payable twelve months or more after the reporting date are discounted to their present value. iv. Short-term benefits Benefits such as wages, salaries, social security contributions, paid annual leave and paid sick leave, profit sharing and bonuses (if payable within twelve months of the reporting date) and non-monetary benefits such as health care, etc. are recorded as expenses in the consolidated statement of income, without any discount to present value, if the Organization has a present legal or constructive obligation to pay the amount as a result of past service provided by the employee and the obligation can be reliably estimated. s) Capitalization bonds The liability for capitalization bonds is registered in the line ‘Other liabilities’.
